       Case 8:19-cv-02669 Document 1 Filed 10/25/19 Page 1 of 18 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

 RONALD J. POWNALL and AMERICAN
 PROPERTY GROUP IV, INC.,

                        Plaintiffs,

 v.                                                   Case No. 8:19-cv-2669
 LOCAL TRADESMEN GROUP, LLC,
 NAHAKAMA, LLC,
 STEPHEN MUSHAHWAR,
 BRUNO EDWARDS,
 SCOTT ROWAN,
 CHUN LI PENG, and
 C.L. PENG CONSTRUCTION
 MANAGEMENT, INC.,

                        Defendants.

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiffs RONALD J. POWNALL and AMERICAN PROPERTY GROUP IV, INC., by

and through the undersigned counsel, hereby sue Defendants LOCAL TRADESMEN GROUP,

LLC, NAHAKAMA, LLC, STEPHEN MUSHAHWAR, BRUNO EDWARDS, SCOTT

ROWAN, CHUN LI PENG, and C.L. PENG CONSTRUCTION MANAGEMENT, INC. and

state as follows:

                                      CAUSES OF ACTION

       1.       This is an action brought under the Fair Labor Standards Act of 1938, as amended,

29 U.S.C.§ 201, et. seq., Article X, Section 24, Florida Constitution, Fla. Stat. § 68.065 and Florida

contract law.

                                             PARTIES

       2.       Plaintiff Pownall, at all material times, was employed by Defendants and resides in

Pinellas County, Florida.



                                                  1
       Case 8:19-cv-02669 Document 1 Filed 10/25/19 Page 2 of 18 PageID 2



       3.     Plaintiff American Property Group IV, Inc. (“APG”) is a Florida Corporation with

a principal address of 8349 Monarch Circle, Seminole, FL 33772.

       4.     Defendant Local Tradesmen Group, LLC is a Florida Limited Liability Company

with a principal address of 2260 5th Ave South, Suite 9, St. Petersburg, FL 33712.

       5.     Defendant Nahakama, LLC is a Florida Limited Liability Company and a member

of Defendant Local Tradesmen with a principal address of 2260 5th Ave South, Suite 9, St.

Petersburg.

       6.     Defendant Mushahwar is a member of Defendant Local Tradesmen and resides in

Pinellas County, Florida.

       7.     Defendant Edwards is a member of Defendant Local Tradesmen and resides in

Pinellas County, Florida

       8.     Defendant Rowan is a member of Defendant Local Tradesmen and resides in

Pinellas County, Florida.

       9.     Defendant Peng is a member of Defendant Local Tradesmen and resides in Pinellas

County, Florida.

       10.    Defendant C.L. Peng Construction Management, Inc. is a Florida Profit

Corporation with a principal place of business at 5222 Andrus Ave., Suite A, Orlando, FL 32810.

                               JURISDICTION AND VENUE

       11.    Jurisdiction is proper in this Court under 28 U.S.C. §§ 1331 and 29 U.S.C. § 216(b)

because this action involves a federal question under the Fair Labor Standards Act (FLSA).

       12.    The Court has supplemental jurisdiction over the state law claims pursuant to 28

U.S.C., § 1367.




                                               2
       Case 8:19-cv-02669 Document 1 Filed 10/25/19 Page 3 of 18 PageID 3



       13.     Venue is proper in the United States District Court for the Middle District of Florida

because Defendants reside in and all of the events giving rise to Plaintiff’s claims occurred in

Pinellas County which is located within the Middle District of Florida.

       14.     Venue is proper in the Tampa Division under Local Rule l.02(b)(5) since the action

accrued in Pinellas County, Florida.

       15.     All conditions precedent to bringing this action have been performed, excused, or

waived.

                                 GENERAL ALLEGATIONS

A.     Plaintiff’s Employment with Defendants and Unpaid Wages

       16.     Defendants are engaged in the business of construction.

       17.     At all times material hereto, Defendants Local Tradesmen and Nahakama were

singularly or jointly “an enterprise engaged in commerce” within the meaning of 29 U.S.C. §

203(s)(1) and therefore were covered employers subject to the wage and hour requirements of the

FLSA including the payment of minimum and overtime wages to non-exempt employees.

       18.     At all times relevant, Defendants Local Tradesmen and Nahakama singularly or

jointly had annual gross revenues of at least $500,000.00.

       19.     At all times relevant, Defendants Local Tradesmen and Nahakama singularly or

jointly employed two or more individuals who handled materials that were manufactured outside

of the state of Florida and moved through interstate commerce.

       20.     At all times relevant, Defendants Local Tradesmen and Nahakama singularly or

jointly employed two or more individuals who utilized power tools and machinery that were

manufactured outside of the state of Florida and moved through interstate commerce.

       21.     Through the exercise of dominion and control over all employee related matters,

including pay policies of Defendants Edwards, Rowan, Mushahwar, and Peng, in their individual


                                                 3
        Case 8:19-cv-02669 Document 1 Filed 10/25/19 Page 4 of 18 PageID 4



capacities, were, at all times relevant, employers within the meaning of 29 U.S.C. § 203(d) of the

FLSA.

        22.     By virtue of being covered employers under the FLSA, the Defendants are

considered employers subject to the minimum wage requirements of Article X, Section 24, Florida

Constitution.

        23.     Pursuant to a letter agreement executed by the parties, Defendant Local Tradesmen

hired Plaintiff Pownall as a Chief Operating Officer and Chief Sales Officer on or about May 22,

2018. A true and correct copy of the letter agreement is attached hereto as Exhibit A.

        24.     Pownall was hired at an annual salary of $75,000.00.

        25.     Pownall was to be paid on a bi-weekly basis.

        26.     Defendants Edwards, Mushahwar, Rowan, Peng, and C.L. Peng Construction

Management, Inc. exercised full control over Pownall’s wages, hours, and working conditions.

        27.     For multiple workweeks, Defendants failed to pay Pownall his contractual salary.

        28.     Defendants currently owe Plaintiff at least $6,200.00 in unpaid contractual wages.

        29.     For multiple workweeks, Defendants failed to pay Pownall wages of any kind, let

alone his promised salary.

        30.     For said workweeks, Defendants violated Article X, Section 24, Florida

Constitution by failing to pay Pownall at least the Florida minimum wage for each hour worked.

        31.     For said workweeks, Defendants violated the FLSA by failing to pay Pownall at

least the federal minimum wage for each hour worked.

        32.     Throughout his employment with Defendants, Pownall worked in excess of forty

(40) hours per week.




                                                 4
       Case 8:19-cv-02669 Document 1 Filed 10/25/19 Page 5 of 18 PageID 5



       33.        Pownall routinely worked six days per week with each workday often lasting from

7:00 am until 7:00 pm.

       34.        Defendants violated the FLSA by failing to pay Pownall overtime compensation

for all hours worked in excess of forty (40) hours.

       35.        Pownall has retained the undersigned counsel to bring the instant action for which

costs and attorneys’ fees have been incurred and will continue to be incurred for said

representation.

B.     Pinellas County Construction Licensing Board Issues Citations to Plaintiff

       36.        Plaintiff was hired by Mr. Chun Li Peng for Plaintiff, ostensibly to work as a

salesman for Mr. Peng’s companies C.L. Peng Construction Management, Inc. and Local

Tradesmen Group, LLC under Mr. Peng’s Certified General Contractor’s license numbers

CGC060303 and CGC1509402, respectively.

       37.        Mr. Peng improperly directed Plaintiff that it would be proper for Plaintiff to act as

a salesman on behalf of C.L. Peng Construction Management, Inc. through Local Tradesmen

Group, LLC on the basis that the former would provide appropriate construction supervision and

liability insurance to Local Tradesmen Group, LLC via a Subcontractor Agreement, a true and

correct copy of which is attached hereto as Exhibit B (hereinafter the “Subcontractor

Agreement”).

       38.        Mr. Peng, as President of C.L. Peng Construction Management, Inc., purportedly

evidenced this relationship through two letters dated September 20, 2018 attached hereto as

Exhibit C.

       39.        Despite the representations made to Plaintiff as described above, Defendant’s

Certified General Contractor’s License CGC1509402 was actually assigned to a different

company, 5 Star Kitchen and Bath, LLC.


                                                    5
       Case 8:19-cv-02669 Document 1 Filed 10/25/19 Page 6 of 18 PageID 6



       40.     The Subcontractor Agreement between Local Tradesmen Group, LLC and C.L.

Peng Construction Management, Inc. sets forth in pertinent part as follows:

       Indemnification for Subcontractor’s Actions. To the extent permitted by law, [C.L.
       Peng Construction Management, Inc.] shall indemnify, defend and hold [Local
       Tradesmen Group, LLC] and its shareholders, directors, officers, employees, and
       agents harmless against all losses or claims and costs incidental thereto (including
       costs of defense, settlement, and reasonable attorney’s fees) which any and all of
       them may incur . . . which arise out of or are in any way connected with: (i) the
       performance of the Subcontractor Agreement; (ii) the negligent acts or omissions
       of Subcontractor, Subcontractor’s employee, agents, and contractors; (iii)
       Subcontractor’s breach of [the Subcontractor Agreement]; or (iv) or
       Subcontractor’s failure to comply with applicable laws, ordinances, and
       regulations.

       (emphasis added).

       41.     Over the course of providing the services referenced above from late 2018 through

early 2019, Plaintiff was the target of a number of citations, attached hereto as Exhibit D, issued

by the Pinellas County Construction Licensing Board concerning Defendants’ construction

projects, including (hereinafter, the “Citations”):

               a.      C-18-1579 9/25/18 Aiding and Abetting Un-licensed subcontractors to

                       perform flatwork/pavers a trade that requires a license within Pinellas

                       County FL;

               b.      C-18-1576 9/25/18 Aiding and abetting unlicensed subcontractors to

                       perform demo/removal of sidewalk/driveway of concrete and install pavers;

               c.      C-18-1575 Engaged in the business of construction trades without the

                       required license within Pinellas County FL. Demo of sidewalk/driveway

                       and installation of pavers;

               d.      C-18-1585 9/25/18 Advertised for work requiring licensure within Pinellas

                       County, FL without the required license via business cards, yards signs, and

                       Craigslist Ad id# 6704808660. Paving, painting, and other trade services.


                                                  6
Case 8:19-cv-02669 Document 1 Filed 10/25/19 Page 7 of 18 PageID 7



            No license number was listed in the advertisements as required and a search

            indicates that this person/company does not have the required license(s) for

            these types of work;

      e.    C-18-1580 9/25/18 Aiding and abetting unlicensed subcontractors to

            perform painting which requires a license within Pinellas County, FL.

            Recruiting unlicensed individuals via Craigslist ad # 6704808660 for

            painting;

      f.    C-19-1028 Advertised for work requiring licensure within Pinellas County,

            FL without the required license via https://www.yelp.com/biz/american-

            property-group-paint-service-no-title. Services offered included painting

            services. No license number was listed in the advertisement(s) as required

            and a search indicates that this person/company does not have the required

            license(s) for these types of work;

      g.    C-19-1027 Advertisement for work requiring licensure within Pinellas

            County,       FL       without        the    required      license      via

            https://www.homeadvisor.com/rated.AmericanPropertyGroup.68988219.h

            tml. Services offered include painting services, handyman. No license

            number was listed in the advertisement(s) as required and a search indicates

            that this person/company does not have the required license(s) for these

            types of work;

      h.    C-19-970 Advertised for work requiring licensure within Pinellas County,

            FL without the required license via Facebook.com/remodel4hire/. Services

            include residential remodeling and painting. No license number was listed




                                      7
       Case 8:19-cv-02669 Document 1 Filed 10/25/19 Page 8 of 18 PageID 8



                       in the advertisement(s) as required and a search indicates that this

                       person/company does not have the required license(s) for these types of

                       work.;

               i.      C-19-971 Advertised for work requiring licensure within Pinellas County,

                       FL without the required license via: www.remodel4hire.com. Services

                       include full service remodeling/building. No license number was listed in

                       the advertisement(s) as required and a search indicates that this

                       person/company does not have the required license(s) for these types of

                       work.

       42.     As a result of receiving the Citations, Plaintiff retained a law firm (Cotney

Construction Law) to represent him through the proceedings and incurred reasonable attorney’s

fees and reasonable and proper legal costs and expenses which he was compelled to pay a result

of enforcement proceedings against him for concerning indemnifiable matters within the scope of

his employment with Defendants.

       43.     As a result of receiving the Citations, Plaintiff was ordered to pay fines and costs

to the Pinellas County Construction Licensing Board for sustained violations.

C.     Defendants C.L. Peng Construction Management, Inc. and Local Tradesmen Group,
       LLC Fail to Indemnify Plaintiff for the Citations

       44.     The fines, costs, expenses, fees, and other losses incurred by Plaintiff as a result of

receiving the Citations were incurred wholly without fault of Plaintiff.

       45.     Defendants Local Tradesmen Group, LLC and C.L. Peng Construction

Management, Inc. are at fault for Plaintiff incurring fines, costs, expenses, fees, and other losses

incurred by Plaintiff as a result of receiving the Citations.




                                                   8
       Case 8:19-cv-02669 Document 1 Filed 10/25/19 Page 9 of 18 PageID 9



       46.     Pursuant to Plaintiff’s right to indemnification, Plaintiff submitted a claim to be

indemnified by Local Tradesmen Group, LLC for losses and expenses associated with the

Citations to Scott Rowan of Local Tradesman Group, LLC.

       47.     In response to Plaintiff’s claim submission, Local Tradesman Group, LLC drafted

a check to Plaintiff in the amount of four thousand dollars ($4,000) representing the fines

associated with the Citations and another check to Plaintiff in the amount of three thousand one

hundred dollars ($3,100) representing unpaid salary.

       48.     The checks presented to Plaintiff were dishonored by Plaintiff’s bank due to

deliberate and unjustified stop payments issued by Defendants Rowan and Local Tradesman

Group, LLC designed to defraud Plaintiff. True and correct copies of the dishonored checks are

attached as Exhibit E.

       49.     Pursuant to Fla. Stat. § 68.065, Plaintiff sent written demands (via certified mail)

to Scott Rowan of Local Tradesman Group, LLC substantially in the form provided under the

statute to recover the face value of the checks and the attendant service charge. True and correct

copies of the demands are attached as Exhibit F.

       50.     Defendants failed to respond to the presuit notice and have not otherwise

compensated Plaintiff for the dishonored checks.

       51.     As a result of Defendants’ failure to honor its obligations as indemnitors, Plaintiff

retained undersigned counsel and is obligated to pay counsel a reasonable fee for their services.

       52.     The Subcontractor Agreement provides in pertinent part that Plaintiff is entitled to

indemnification of “all losses or claims and costs incidental thereto (including costs of defense,

settlement, and reasonable attorney’s fees). . . which arise out of or are in any way connected with:




                                                 9
     Case 8:19-cv-02669 Document 1 Filed 10/25/19 Page 10 of 18 PageID 10



(i) the performance of the Subcontractor Agreement; [and] (iii) Subcontractor’s breach of [the

Subcontractor Agreement].

                                       COUNT I
        (Breach of Contract- Unpaid Wages; Plaintiff Pownall against all Defendants)

       53.     Plaintiff Pownall realleges and adopts, as if fully set forth in Count I, the

       54.     allegations in paragraphs 1 through 35.

       55.     Defendants were contractually obligated to pay Plaintiff Pownall an annualized

salary of $75,000.00 which was to be paid on a bi-weekly basis.

       56.     All conditions precedent to Plaintiff Pownall’s receipt of his contractually agreed

wages for all workweeks were met.

       57.     Defendants have breached its contractual obligations to Plaintiff Pownall by failing

to pay him his agreed salary for one or more workweeks.

       58.     On account of Defendant’s conduct, Plaintiff has been damaged in the way of

unpaid employment compensation.

       WHEREFORE, Plaintiff Pownall demands judgment against Defendants, jointly and

severally, for his unpaid contractual compensation plus prejudgment interest, together with the

costs of suit and reasonable attorney’s fees (pursuant to Fla.Stat., Section 448.08), and such other

and further relief that the Court deems just and proper.

                                          COUNT II
             (Failure to Pay Minimum Wages in violation of Article X, Section 24,
                Florida Constitution- Plaintiff Pownall against all Defendants)

       59.     Plaintiff Pownall realleges and adopt, as if fully set forth in Count II, the allegations

in paragraphs 1 through 35.

       60.     Plaintiff Pownall was entitled to be paid at least the applicable Florida minimum

wage for all hours worked during his employment with Defendants.



                                                  10
     Case 8:19-cv-02669 Document 1 Filed 10/25/19 Page 11 of 18 PageID 11



         61.   For multiple workweeks, Defendants willfully failed to pay Plaintiff Pownall at

least the Florida minimum wage for all hours worked.

         62.   Defendants owe Plaintiff Pownall unpaid Florida minimum wages plus an

additional amount in the way of liquidated damages equal to the amount of unpaid minimum

wages.

         63.   Defendants did not make a good faith effort to comply with Art. X, Sec. 24 respect

to their compensation of Plaintiff Pownall.

         WHEREFORE, Plaintiff Pownall demands judgment against all of the Defendants, jointly

and severally, for unpaid Florida minimum wages plus an equal amount in the way of liquidated

damages, prejudgment interest together with the costs of suit and reasonable attorney’s fees

(pursuant to Art. X, Sec. 24), and such other and further relief that the Court deems just and proper.

                                     COUNT III
          (Failure to Pay Minimum Wages in violation of the FLSA- all Defendants)

         64.   Plaintiff Pownall realleges and adopt, as if fully set forth in Count III, the

allegations in paragraphs 1 through 35.

         65.   The FLSA requires that every covered employer shall pay each of their non-exempt

employees the applicable minimum wage. 29 U.S.C. § 206(a).

         66.   Plaintiff Pownall was entitled to be paid at least the applicable federal minimum

wage for all hours he worked during his employment with Defendants.

         67.   For multiple workweeks, Defendants willfully failed to pay Plaintiff Pownall at

least the federal minimum wage for all hours worked.

         68.   Defendants did not make a good faith effort to comply with the FLSA with respect

to their compensation of Plaintiff Pownall.




                                                 11
     Case 8:19-cv-02669 Document 1 Filed 10/25/19 Page 12 of 18 PageID 12



       69.     Defendants owe Plaintiff Pownall his unpaid federal minimum wages plus an

additional amount in the way of liquidated damages equal to his unpaid minimum wages.

       WHEREFORE, Plaintiff Pownall demands judgment against all of the Defendants, jointly

and severally, for unpaid minimum wages plus an equal amount in the way of liquidated damages,

prejudgment interest together with the costs of suit, reasonable attorney’s fees (pursuant to §

216(b) of the FLSA), and such other and further relief that the Court deems just and proper.

                                         COUNT IV
                  (Failure to Pay Overtime Wages in violation of the FLSA,
               29 U.S.C. Section 207- Plaintiff Pownall against all Defendants)

       70.     Plaintiff Pownall realleges and adopt, as if fully set forth in Count IV, the

allegations in paragraphs 1 through 35.

       71.     During the relevant time period, Defendants routinely required Plaintiff Pownall to

work in excess of forty (40) hours in a workweek.

       72.     In violation of the FLSA, Defendants willfully failed to pay Plaintiff Pownall at

time and one-half his regular hourly rate for each hour worked in excess of forty (40) hours in a

workweek.

       73.     As a direct result of Defendants’ violation of the FLSA, Plaintiff Pownall has

suffered damages in the way of unpaid overtime compensation.

       74.     Defendants did not make a good faith effort to comply with the FLSA with respect

to its compensation of Plaintiff Pownall.

       75.     Plaintiff Pownall is entitled to recover from Defendants the unpaid overtime

compensation, and an additional equal amount as liquidated damages, prejudgment interest, and

reasonable attorneys’ fees and costs pursuant to 29 U.S.C. §216(b).

       WHEREFORE, Plaintiff demands judgment against all of the Defendants, jointly and

severally, for unpaid overtime compensation, liquidated damages, prejudgment interest together


                                               12
      Case 8:19-cv-02669 Document 1 Filed 10/25/19 Page 13 of 18 PageID 13



with the costs of suit and reasonable attorney’s fees (pursuant to § 216(b) of the FLSA), and such

other and further relief that the Court deems just and proper.

                                            COUNT V
             (Contractual Indemnification – C.L. Peng Construction Management, Inc.)

       76.       Plaintiff realleges and adopt, as if fully set forth in Count V, the allegations in

paragraphs 1 through 15 and 36 through 55.

       77.       Defendants C.L. Peng Construction Management, Inc. and Local Tradesmen

Group, LLC are vicariously, constructively, derivatively, or technically liable for the negligent

and/or wrongful acts and omissions acts and omissions that occurred resulting in the Citations.

       78.       Plaintiff Pownall’s exposure to the losses associated with the Citations, including

attorney’s fees in defending the citations, is based entirely on his vicarious relationships with

indemnitors C.L. Peng Construction Management, Inc. and Local Tradesmen Group, LLC as

described in the Subcontractor Agreement.

       79.       Plaintiff is a third-party beneficiary of the Subcontractor Agreement.

       80.       Plaintiff has affirmatively sought indemnification for the losses from Defendants

C.L. Peng Construction Management, Inc. and Local Tradesmen Group, LLC, who have failed to

so indemnify Plaintiff.

       81.       Defendants C.L. Peng Construction Management, Inc. has breached its contractual

duty to indemnify Plaintiff for the fines, attorney’s fees and costs incurred as a result of the

Citations.

       82.       On account of Defendants C.L. Peng Construction Management, Inc.’s breach of

their contractual duty to indemnify Plaintiff, Plaintiff has incurred economic losses by way of

fines, attorney’s fees and related costs.




                                                  13
      Case 8:19-cv-02669 Document 1 Filed 10/25/19 Page 14 of 18 PageID 14



       WHEREFORE, Plaintiff prays for judgment declaring Plaintiff’s right to indemnification

as a third-party beneficiary of the Subcontractor Agreement and ordering Defendants C.L. Peng

Construction Management, Inc. to pay the full amount of expenses and losses Plaintiff has incurred

and will incur, including reasonable attorney’s fees, in connection with the Citations, along with

costs, interests, and any other relief the Court deems just and proper.

                                     COUNT VI
         (Common Law Indemnification – C.L. Peng Construction Management, Inc.,
                  Local Tradesmen Group, LLC, and Nahakama, LLC)

       83.     Plaintiff realleges and adopt, as if fully set forth in Count VI, the allegations in

paragraphs 1 through 15 and 36 through 55.

       84.     Defendants Local Tradesmen Group, LLC, C.L. Peng Construction Management,

Inc., and Nahakama, LLC are vicariously, constructively, derivatively, or technically liable for the

negligent and/or wrongful acts and omissions that occurred resulting in the Citations.

       85.     Plaintiff’s exposure to the losses associated with the Citations is based entirely on

his special vicarious relationships with indemnitors C.L. Peng Construction Management, Inc.,

Local Tradesmen Group, LLC, and Nahakama, LLC.

       86.     Plaintiff has affirmatively sought indemnification for the losses from Defendants

C.L. Peng Construction Management, Inc., Local Tradesmen Group, LLC, and Nahakama, LLC,

who have failed to so indemnify Plaintiff. Defendants Local Tradesmen Group, LLC and

Nahakama, LLC, however, Local Tradesmen Group, LLC initially sent a partial indemnification

payment to Plaintiff that was later rejected by Plaintiff’s financial institution.

       87.     Defendants Local Tradesmen Group, LLC, C.L. Peng Construction Management,

Inc., and Nahakama, LLC have breached their duty to indemnify Plaintiff for the fines, attorney’s

fees and costs incurred as a result of the Citations.




                                                  14
      Case 8:19-cv-02669 Document 1 Filed 10/25/19 Page 15 of 18 PageID 15



        88.     On account of Local Tradesmen Group, LLC’s and Nahakama, LLC breach of their

duty to indemnify Plaintiff, Plaintiff has incurred economic losses by way of fines, attorney’s fees

and related costs.

        WHEREFORE, Plaintiff prays for judgment ordering Defendants Local Tradesmen Group,

LLC, C.L. Peng Construction Management, Inc., and Nahakama, LLC to pay the full amount of

expenses and losses Plaintiff has incurred and will incur, including reasonable attorney’s fees, in

connection with the Citations, along with costs, interests, and any other relief the Court deems just

and proper.

                                    COUNT VIII
          (Common Law Contribution – C.L. Peng Construction Management, Inc.
    Local Tradesmen Group, LLC, and Nahakama, LLC—In the Alternative to Count VII)

        89.     Plaintiff realleges and adopt, as if fully set forth in Count VIII, the allegations in

paragraphs 1 through 15 and 36 through 55.

        90.     Defendants C.L. Peng Construction Management, Inc., Local Tradesmen Group,

LLC, and Nahakama, LLC are vicariously, constructively, derivatively, or technically liable for

the negligent and/or wrongful acts and omissions that occurred resulting in the Citations.

        91.     Plaintiff’s exposure to the losses associated with the Citations is based entirely on

his special vicarious relationships with contributors C.L. Peng Construction Management, Inc.,

Local Tradesmen Group, LLC, and Nahakama, LLC.

        92.     Plaintiff has affirmatively sought contribution for the losses from Defendants C.L.

Peng Construction Management, Inc., Local Tradesmen Group, LLC, and Nahakama, LLC,

Defendants Local Tradesmen Group, LLC and Nahakama, LLC, who have failed to contribute

based on their ratable portion of the losses due to the Citations. However, Local Tradesmen Group,

LLC initially sent a partial contribution payment to Plaintiff that was later rejected by Plaintiff’s

financial institution.


                                                 15
      Case 8:19-cv-02669 Document 1 Filed 10/25/19 Page 16 of 18 PageID 16



        93.     Defendants C.L. Peng Construction Management, Inc., Local Tradesmen Group,

LLC, and Nahakama, LLC have breached their duty to pay their respective ratable portions of

contribution to Plaintiff for the losses, attorney’s fees and costs incurred as a result of the Citations.

        94.     On account of Defendants C.L. Peng Construction Management, Inc., Local

Tradesmen Group, LLC, and Nahakama, LLC breach of their duty to pay their respective ratable

portions of contribution to Plaintiff, Plaintiff has incurred economic losses by way of fines,

attorney’s fees and related costs.

        WHEREFORE, Plaintiff prays for judgment ordering Defendants pay their respective

ratable portions of contribution to Plaintiff to pay their respective ratable portions of contribution

to Plaintiff for expenses and losses Plaintiff has incurred and will incur, including reasonable

attorney’s fees, in connection with the Citations, along with costs, interests, and any other relief

the Court deems just and proper.

                                    COUNT VIII
  (Fees-on-Fees Concerning Indemnification – C.L. Peng Construction Management, Inc.)

        95.     Plaintiff realleges and adopt, as if fully set forth in Count VIII, the allegations in

paragraphs 1 through 15 and 36 through 55.

        96.     Defendant C.L. Peng Construction Management, Inc. has failed to perform and are

in breach of the Subcontractor Agreement by virtue of their failure to indemnify Plaintiff for losses

and costs associated with the Citations.

        97.     As a result of Defendant C.L. Peng Construction Management, Inc.’s failure and

breach, Plaintiff has engaged the undersigned counsel to enforce performance of the Subcontractor

Agreement and is required to pay his attorneys a reasonable fee.




                                                   16
      Case 8:19-cv-02669 Document 1 Filed 10/25/19 Page 17 of 18 PageID 17



       98.        Per the Subcontractor Agreement, Defendant C.L. Peng Construction Management,

Inc. is contractually obligated to indemnify Plaintiff for his reasonable attorney’s fees and costs

incurred in pursuing indemnification in this action.

       WHEREFORE, Plaintiff prays for judgment ordering Defendant C.L. Peng Construction

Management, Inc. to pay Plaintiff’s reasonable attorney’s fees and expenses incurred in connection

with this indemnification action along with costs, interests, and any other relief the Court deems

just and proper.

                                           COUNT IX
                         (Bad Check Action –Local Tradesmen Group, LLC)

       99.        Plaintiff realleges and adopt, as if fully set forth in Count VIII, the allegations in

paragraphs 1 through 15 and 36 through 55.

       100.       The checks presented to Plaintiff were dishonored by Plaintiff’s bank due to a stop

payment issued by Defendants Rowan and Local Tradesman Group, LLC.

       101.       Defendants’ act of stopping payment on the check was done with the intent to

defraud Plaintiff.

       102.       Plaintiff complied with the presuit notice provisions of Fla. Stat. § 68.065.

       103.       Defendants failed to comply with Plaintiff’s presuit notice in that they did not pay

the face value of the dishonored instruments in cash to Plaintiff within 30 days following the

presuit notice.

       104.       As a result of Defendants’ issuance of a worthless payment instruments and failure

to cure after receiving a presuit notice under Fla. Stat. § 68.065, Plaintiff has been damaged.

       105.       Defendant Local Tradesman Group, LLC is liable to Plaintiff for the underlying

face value of the dishonored checks plus three times the value of the dishonored payment

instruments plus reasonable attorney’s fees and costs.



                                                   17
     Case 8:19-cv-02669 Document 1 Filed 10/25/19 Page 18 of 18 PageID 18



       WHEREFORE, Plaintiff prays for judgment ordering Defendant Local Tradesman Group,

LLC to pay the face value of the bad payment instruments, plus statutory damages equal to three

times the value of the payment instruments along with costs, reasonable attorney’s fees, and any

other relief the Court deems just and proper.

                                    JURY TRIAL DEMAND

       Plaintiffs hereby demand a trial by jury as to all triable issues.


Dated this 25th day of October 2019.                  Respectfully submitted,

                                                    s/ R. Michael Pierro, Jr.
                                                    R. MICHAEL PIERRO, JR.
                                                    Florida Bar No. 0013023
                                                    mikepierro@rmpemploymentlaw.com
                                                    LAW OFFICE OF
                                                    R. MICHAEL PIERRO, JR., P.A.
                                                    146 Second Street North – Suite 310
                                                    St. Petersburg, Florida 33701
                                                    (727) 201-2573 | (727) 491-7072 – Fax
                                                    and
                                                    BRIAN K. CALCIANO
                                                    Florida Bar No. 108879
                                                    brian@flemploymentlaw.com
                                                    BRIAN CALCIANO, P.A.
                                                    146 Second Street North – Suite 310-DD
                                                    St. Petersburg, Florida 33701
                                                    (727) 202-4516 | 727-478-4580 – Fax

                                                    Trial Counsel for Plaintiffs




                                                 18
